DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-20. Claims 1 and 18 are amended herein. Claims 5 and 19 are cancelled. Claims 1-4, 6-18, and 20 remain pending following entry of this response.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Wald et al. fails to teach “controlling an intensity of light passing through the one or more pixels of the pSLM by applying electrical signals to the one or more pixels”. However, examiner respectfully disagrees. In Paragraph 43, Wald et al. teaches “The light from the lasers 23 can be influenced by light doors 24 and attenuators 25 by way of the control unit 34 before it is fed into, and unified in, the scanning unit S by way of fiber optical waveguides 22 and coupling optics 20, for example in the form of collimation optics. The combination of each laser 23 with the optics up to the respective fiber optical waveguide 22 can be considered to be a respective light source, which provides a confocal, punctiform light distribution, which is imaged in the sample P, at the end of the relevant fiber optical waveguide 22” In Paragraph 46, it further teaches “The measurement volume of the sample P, which is recorded and illuminated confocally, is able to be moved over the sample P by means of the deflection unit 30 in order to record an image pixel-by-pixel by virtue of the MEMS mirror of the deflection unit 30 being twisted in a targeted manner. Both the movement of the MEMS mirror 30 and the switching of the illumination by means of the light doors 24 or the attenuators 25 are controlled directly by the control unit 34. Recording data from the photomultipliers 32 is effected by the control unit 34.” This clearly teaches a control unit which provides signals to control light doors 
In light of the above arguments, the claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wald et al. (US 20170219809 A1).
Regarding Claim 1, Wald et al. teaches a method for correcting the intensity of light across the field of view of an image sensor in a microscope apparatus to correct for the vignetting of light from a light source of the microscope apparatus (Paragraph 3), the microscope apparatus including an image sensor having pixels, and a specimen stage, wherein light from the light source travels along a light path to the specimen stage and then to the image sensor (Figure 1, Elements P and 32) the method comprising the steps of:
interposing a programmable spatial light modulator, pSLM, in the light path between the light source and the image sensor, the pSLM having a plurality of pixels (Paragraphs 25-29; Paragraphs 45-48); and 
modulating the intensity of light passing through one or more pixels of the plurality of pixels of the pSLM to produce an altered illumination landscape at the field of view of the image sensor that reduces the effects of vignetting of light that would otherwise be produced at the image sensor (Paragraph 9; Paragraph 46, “The measurement volume of the sample P, which is recorded and illuminated confocally, is able to be moved over the sample P by means of the deflection unit 30 in order to record an image pixel-by-pixel by virtue of the MEMS mirror of the deflection unit 30 being twisted in a targeted manner. Both the movement of the MEMS mirror 30 and the switching of the illumination by means of the light doors 24 or the attenuators 25 are controlled directly by the control unit 34. Recording data from the photomultipliers 32 is effected by the control unit 34.”) by controlling an intensity of light passing through the one or more pixels of the pSLM by applying electrical signals to the one or more pixels (Paragraph 46)..
Regarding Claim 2, Wald et al. teaches all of the limitations of claim 1 above, Wald et al. further teaches that the pSLM is selected from the group consisting of liquid crystal displays, liquid crystal on silicon, digital micro-mirror devices, and suspended particle devices (Paragraph 44).
Regarding Claim 4, Wald et al. teaches all of the limitations of claim 1 above, Wald et al. further teaches that the intensity of light passing through the one or more pixels in said step of modulating is controlled by input from a processor (Paragraph 46).
Claims 18 has similar limitations to method claim 1 above, and thus is rejected using the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al. (US 20170219809 A1) in view of Futterer (US 20190086598 A1).
Regarding Claim 3, Wald et al. teaches all of the limitations of claim 1 above, however,  Wald et al. does not explicitly teach that the altered illumination landscape has a uniformity of light intensity wherein light intensity across the field of view is within +/ - 5% of the average intensity across the field of view.
Futterer, however, teaches that the altered illumination landscape has a uniformity of light intensity wherein light intensity across the field of view is within +/ - 5% of the average intensity across the field of view (Paragraph 157).
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the intensity correction of Wald et al. to include the intensity uniformity as taught in Futterer above, in order to optimize intensity profiles (See Futterer Paragraph 157).
Regarding Claim 6, Wald et al. teaches all of the limitations of claim 1 above, Wald et al. further teaches that, prior to said step of modulating, the method further includes the step of: assessing a reference illumination landscape of the microscope apparatus (Paragraphs 43-48), said step of assessing including:
placing a reference specimen in the field of view of the image sensor, defining a plurality of segments of the pSLM, each segment having one or more pixels (Paragraphs 43-48) 
However, Wald et al. does not explicitly teach illuminating the reference specimen with the light source at a power level P1, and separately measuring the intensity of light reaching the image sensor through each segment of the pSLM at power level P1, by separately allowing each segment to transmit light while the remaining segments block at least a portion of light.
Futterer, however, teaches illuminating the reference specimen with the light source at a power level P1, and separately measuring the intensity of light reaching the image sensor through each segment of the pSLM at power level P1, by separately allowing each segment to transmit light while the remaining segments block at least a portion of light (Paragraphs 157-165)
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the intensity correction of Wald et al. to include the intensity uniformity as taught in Futterer above, in order to optimize intensity profiles (See Futterer Paragraph 157).
Regarding Claim 7, Wald et al. teaches all of the limitations of claim 6 above, Wald et al. further teaches that, in said step of separately allowing each segment to transmit light while the remaining segments block at least a portion of light, the segments that block at least a portion of light transmit light at the lowest intensity permitted by the pSLM (Paragraphs 46-47).
Regarding Claim 8, Wald et al. teaches all of the limitations of claim 6 above, Wald et al. further teaches that the segments defined in said step of defining a plurality of segments of the pSLM include annular segments and a center segment (Paragraphs 13-17).
Regarding Claim 15, Wald et al. teaches all of the limitations of claim 6 above, however, Wald et al. does not explicitly teach that the reference specimen is a reference material that provides a substantially uniform background based on reflectivity, wherein reflectivity does not vary by more than 5% across the entire field of view of the image sensor.
Futterer, however, teaches that the reference specimen is a reference material that provides a substantially uniform background based on reflectivity, wherein reflectivity does not vary by more than 5% across the entire field of view of the image sensor (Paragraphs 157-161).
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the intensity correction of Wald et al. to include the intensity uniformity as taught in Futterer above, in order to optimize intensity profiles (See Futterer Paragraph 157).
Regarding Claim 16, Wald et al. teaches all of the limitations of claim 6 above, however, Wald et al. does not explicitly teach that the reference specimen does not present a uniform background, and the microscope is defocused to blur the reference specimen to provide a substantially uniform 
Futterer, however, teaches that the reference specimen does not present a uniform background, and the microscope is defocused to blur the reference specimen to provide a substantially uniform background based on reflectivity, wherein reflectivity does not vary by more than 5% across the entire field of view of the image sensor (Paragraphs 121; 157).
Regarding Claim 17, Wald et al. teaches all of the limitations of claim 6 above, however, Wald et al. does not explicitly teach an alignment step prior to said step of assessing a reference illumination landscape, said alignment step being selected from: a. an active area defining step comprising: i. successively activating each pixel of the pSLM to transmit light while all other pixels block at least a portion of light, ii. capturing an image with the image sensor for each successively activated pixel, and iii. associating each pixel of the pSLM with those pixels of the image sensor that are affected by their activation; and b. a center alignment step comprising: i. activating a plurality of pixels encompassing the center of the pSLM ii. capturing an image with the image sensor for the activated plurality of pixels of step b.i. iii. comparing the affected area of the image sensor per step b.ii.with the center of the image sensor, and, if the affected area is not centered on the image sensor, iv. moving the pSLM in a centering direction; and c. a pixel alignment step comprising: i. rotating the pSLM so that x and y directions of the pSLM pixels are respectively aligned with x and y directions of the image sensor; and d. combinations thereof.
Futterer, however, teaches an alignment step prior to said step of assessing a reference illumination landscape, said alignment step being selected from: a. an active area defining step comprising: i. successively activating each pixel of the pSLM to transmit light while all other pixels block at least a portion of light, ii. capturing an image with the image sensor for each successively activated pixel, and iii. associating each pixel of the pSLM with those pixels of the image sensor that are affected (Paragraphs 157-165).
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the intensity correction of Wald et al. to include the intensity uniformity as taught in Futterer above, in order to optimize intensity profiles (See Futterer Paragraph 157).
Claim 20 has limitations similar to those claimed in claim 6, and as such is rejected using the same reasons of obviousness as used above.
Allowable Subject Matter
Claim 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483